UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2012(Unaudited) DWS Small Cap Core Fund Shares Value ($) Common Stocks 98.7% Consumer Discretionary 14.8% Auto Components 0.2% SORL Auto Parts, Inc.* (a) Tower International, Inc.* Diversified Consumer Services 0.0% ChinaCast Education Corp.* (a) Hotels, Restaurants & Leisure 3.4% Boyd Gaming Corp.* (a) Brinker International, Inc. Carrols Restaurant Group, Inc.* Choice Hotels International, Inc. Cracker Barrel Old Country Store, Inc. International Speedway Corp. "A" Isle of Capri Casinos, Inc.* Jack in the Box, Inc.* Kona Grill, Inc.* MTR Gaming Group, Inc.* Multimedia Games Holding Co., Inc.* Penn National Gaming, Inc.* Scientific Games Corp. "A"* Shuffle Master, Inc.* Texas Roadhouse, Inc. Town Sports International Holdings, Inc.* Household Durables 0.4% CSS Industries, Inc. Libbey, Inc.* Lifetime Brands, Inc. M/I Homes, Inc.* Standard Pacific Corp.* Internet & Catalog Retail 0.1% Orbitz Worldwide, Inc.* Leisure Equipment & Products 0.1% JAKKS Pacific, Inc. (a) Nautilus, Inc.* Media 2.1% Carmike Cinemas, Inc.* Lions Gate Entertainment Corp.* (a) MDC Partners, Inc. "A" Media General, Inc. "A"* (a) Regal Entertainment Group "A" (a) Salem Communications Corp. "A" Spanish Broadcasting System, Inc. "A"* The Madison Square Garden Co. "A"* Multiline Retail 0.4% Dillard's, Inc. "A" Specialty Retail 5.8% Aaron's, Inc. Asbury Automotive Group, Inc.* Ascena Retail Group, Inc.* Brown Shoe Co., Inc. Build-A-Bear Workshop, Inc.* (a) Cabela's, Inc.* Collective Brands, Inc.* Conn's, Inc.* Golfsmith International Holdings, Inc.* Group 1 Automotive, Inc. Hot Topic, Inc. Lithia Motors, Inc. "A" OfficeMax, Inc.* Penske Automotive Group, Inc. RadioShack Corp. (a) Sally Beauty Holdings, Inc.* Sonic Automotive, Inc. "A" Stage Stores, Inc. TravelCenters of America LLC* Textiles, Apparel & Luxury Goods 2.3% Carter's, Inc.* Fifth & Pacific Companies, Inc.* Kingold Jewelry, Inc.* (a) The Jones Group, Inc. Consumer Staples 5.3% Beverages 0.3% Cott Corp.* Food & Staples Retailing 1.1% Ingles Markets, Inc. "A" Pantry, Inc.* Susser Holdings Corp.* Village Super Market, Inc. "A" Food Products 2.5% Cal-Maine Foods, Inc. Dean Foods Co.* John B. Sanfilippo & Son, Inc.* Omega Protein Corp.* Pilgrim's Pride Corp.* Sanderson Farms, Inc. Smart Balance, Inc.* Household Products 0.6% Central Garden & Pet Co. "A"* Harbinger Group, Inc.* Spectrum Brands Holdings, Inc.* Personal Products 0.3% Nature's Sunshine Products, Inc. Prestige Brands Holdings, Inc.* Tobacco 0.5% Alliance One International, Inc.* Universal Corp. Energy 7.0% Energy Equipment & Services 1.9% Exterran Holdings, Inc.* Forbes Energy Services Ltd.* Helix Energy Solutions Group, Inc.* Pioneer Drilling Co.* TGC Industries, Inc.* Willbros Group, Inc.* Oil, Gas & Consumable Fuels 5.1% Adams Resources & Energy, Inc. CVR Energy, Inc.* Delek U.S. Holdings, Inc. Double Eagle Petroleum Co.* Energy Partners Ltd.* Energy XXI (Bermuda) Ltd. (a) L&L Energy, Inc.* (a) Penn Virginia Corp. StealthGas, Inc.* Sunoco, Inc. Tesoro Corp.* VAALCO Energy, Inc.* Western Refining, Inc. (a) Financials 19.3% Capital Markets 1.1% E*TRADE Financial Corp.* Medallion Financial Corp. SWS Group, Inc.* Walter Investment Management Corp. Commercial Banks 6.7% Banner Corp. BBCN Bancorp., Inc.* Centerstate Banks, Inc. Century Bancorp., Inc. "A" Citizens Republic Bancorp., Inc.* First California Financial Group, Inc.* First Merchants Corp. International Bancshares Corp. MainSource Financial Group, Inc. Mercantile Bank Corp.* Metro Bancorp., Inc.* Pacific Mercantile Bancorp.* Peoples Bancorp., Inc. PrivateBancorp., Inc. Regions Financial Corp. Southwest Bancorp., Inc.* StellarOne Corp. Susquehanna Bancshares, Inc. Taylor Capital Group, Inc.* United Community Banks, Inc.* (a) Wilshire Bancorp., Inc.* Wintrust Financial Corp. Zions Bancorp. Consumer Finance 0.4% CompuCredit Holdings Corp.* Imperial Holdings, Inc.* Nelnet, Inc. "A" Nicholas Financial, Inc. Diversified Financial Services 0.6% PHH Corp.* (a) Insurance 3.8% Allied World Assurance Co. Holdings AG American Safety Insurance Holdings Ltd.* Amerisafe, Inc.* Fidelity National Financial, Inc. "A" First American Financial Corp. Hanover Insurance Group, Inc. Hilltop Holdings, Inc.* Homeowners Choice, Inc. Montpelier Re Holdings Ltd. Navigators Group, Inc.* ProAssurance Corp. Seabright Holdings, Inc. Stewart Information Services Corp. United Fire Group, Inc. White Mountains Insurance Group Ltd. Real Estate Investment Trusts 5.2% American Capital Agency Corp. (REIT) (a) Ashford Hospitality Trust (REIT) Brandywine Realty Trust (REIT) Capital Trust, Inc. "A" (REIT)* CapLease, Inc. (REIT) Capstead Mortgage Corp. (REIT) CBL & Associates Properties, Inc. (REIT) Corporate Office Properties Trust (REIT) First Industrial Realty Trust, Inc. (REIT)* Gramercy Capital Corp. (REIT)* Hatteras Financial Corp. (REIT) Hospitality Properties Trust (REIT) Kite Realty Group Trust (REIT) Newcastle Investment Corp. (REIT) Sun Communities, Inc. (REIT) Real Estate Management & Development 0.1% Forest City Enterprises, Inc. "A"* Thomas Properties Group, Inc. Thrifts & Mortgage Finance 1.4% Bank Mutual Corp. Capitol Federal Financial, Inc. Citizens South Banking Corp. Federal Agricultural Mortgage Corp. "C" First Defiance Financial Corp. First Financial Holdings, Inc. Provident Financial Holdings, Inc. Radian Group, Inc. (a) Health Care 12.1% Biotechnology 1.8% Amylin Pharmaceuticals, Inc.* Myriad Genetics, Inc.* PDL BioPharma, Inc. (a) Regeneron Pharmaceuticals, Inc.* Health Care Equipment & Supplies 0.1% CONMED Corp. SurModics, Inc.* Health Care Providers & Services 7.4% Almost Family, Inc.* Amedisys, Inc.* (a) AMN Healthcare Services, Inc.* AmSurg Corp.* Community Health Systems, Inc.* Health Net, Inc.* HealthSouth Corp.* Humana, Inc. Kindred Healthcare, Inc.* LHC Group, Inc.* LifePoint Hospitals, Inc.* Magellan Health Services, Inc.* Metropolitan Health Networks, Inc.* PharMerica Corp.* Skilled Healthcare Group, Inc. "A"* Sun Healthcare Group, Inc.* Vanguard Health Systems, Inc.* WellCare Health Plans, Inc.* Life Sciences Tools & Services 1.2% Affymetrix, Inc.* (a) Cambrex Corp.* Charles River Laboratories International, Inc.* MEDTOX Scientific, Inc.* PAREXEL International Corp.* Pharmaceuticals 1.6% Cornerstone Therapeutics, Inc.* Cumberland Pharmaceuticals, Inc.* DepoMed, Inc.* Hi-Tech Pharmacal Co., Inc.* Medicis Pharmaceutical Corp. "A" Obagi Medical Products, Inc.* Par Pharmaceutical Companies, Inc.* POZEN, Inc.* Questcor Pharmaceuticals, Inc.* Industrials 16.9% Aerospace & Defense 0.4% Huntington Ingalls Industries, Inc.* Sypris Solutions, Inc. Triumph Group, Inc. Airlines 3.2% Alaska Air Group, Inc.* Delta Air Lines, Inc.* Hawaiian Holdings, Inc. "A"* Republic Airways Holdings, Inc.* U.S. Airways Group, Inc.* (a) United Continental Holdings, Inc.* Building Products 1.2% Builders FirstSource, Inc.* Gibraltar Industries, Inc.* NCI Building Systems, Inc.* U.S. Home Systems, Inc. Universal Forest Products, Inc. USG Corp.* (a) Commercial Services & Supplies 2.8% Acco Brands Corp.* (a) Asset Acceptance Capital Corp.* ASTA Funding, Inc. Avery Dennison Corp. Casella Waste Systems, Inc. "A"* Courier Corp. Covanta Holding Corp. G & K Services, Inc. "A" Intersections, Inc. Kimball International, Inc. "B" Quad Graphics, Inc. (a) Sykes Enterprises, Inc.* The Brink's Co. TMS International Corp. "A"* UniFirst Corp. Construction & Engineering 0.3% Argan, Inc. Sterling Construction Co., Inc.* Electrical Equipment 1.7% Fushi Copperweld, Inc.* (a) General Cable Corp.* Machinery 3.1% Ampco-Pittsburgh Corp. FreightCar America, Inc. Hardinge, Inc. ITT Corp. Manitex International, Inc.* Meritor, Inc.* Miller Industries, Inc. Mueller Industries, Inc. NACCO Industries, Inc. "A" Oshkosh Corp.* Marine 0.1% International Shipholding Corp. Professional Services 0.9% Barrett Business Services, Inc. CDI Corp. Equifax, Inc. Insperity, Inc. Navigant Consulting, Inc.* On Assignment, Inc.* TrueBlue, Inc.* VSE Corp. Road & Rail 0.9% Avis Budget Group, Inc.* Con-way, Inc. Saia, Inc.* Trading Companies & Distributors 2.3% AerCap Holdings NV* Aircastle Ltd. DXP Enterprises, Inc.* GATX Corp. United Rentals, Inc.* (a) Willis Lease Finance Corp.* Information Technology 15.2% Communications Equipment 2.2% Arris Group, Inc.* Brocade Communications Systems, Inc.* CalAmp Corp.* Comtech Telecommunications Corp. TESSCO Technologies, Inc. Computers & Peripherals 1.9% Cray, Inc.* Datalink Corp.* Diebold, Inc. Electronics for Imaging, Inc.* NCR Corp.* Xyratex Ltd. Electronic Equipment, Instruments & Components 1.3% Insight Enterprises, Inc.* Key Tronic Corp.* PC Connection, Inc. Power-One, Inc.* SYNNEX Corp.* Vishay Intertechnology, Inc.* Internet Software & Services 2.6% AOL, Inc.* Digital River, Inc.* EarthLink, Inc. IAC/InterActiveCorp. Stamps.com, Inc.* IT Services 2.4% CACI International, Inc. "A"* CoreLogic, Inc.* CSG Systems International, Inc.* Global Cash Access Holdings, Inc.* Heartland Payment Systems, Inc. Lender Processing Services, Inc. Pfsweb, Inc.* Semiconductors & Semiconductor Equipment 3.4% Amkor Technology, Inc.* FormFactor, Inc.* Kulicke & Soffa Industries, Inc.* Magnachip Semiconductor Corp.* Photronics, Inc.* Standard Microsystems Corp.* Teradyne, Inc.* Software 1.4% China TransInfo Technology Corp.* ePlus, Inc.* Fair Isaac Corp. Manhattan Associates, Inc.* Net 1 UEPS Technologies, Inc.* Solarwinds, Inc.* Sourcefire, Inc.* Materials 5.7% Chemicals 2.1% American Vanguard Corp. Chemtura Corp.* Georgia Gulf Corp. H.B. Fuller Co. Material Sciences Corp.* Omnova Solutions, Inc.* Penford Corp.* Spartech Corp.* Stepan Co. Valspar Corp. Construction Materials 0.4% Headwaters, Inc.* Containers & Packaging 1.2% Boise, Inc. Intertape Polymer Group, Inc.* Myers Industries, Inc. Metals & Mining 0.6% Coeur d'Alene Mines Corp.* Friedman Industries, Inc. Gold Reserve, Inc.* HudBay Minerals, Inc. Paper & Forest Products 1.4% Neenah Paper, Inc. P.H. Glatfelter Co. Wausau Paper Corp. Telecommunication Services 0.7% Diversified Telecommunication Services 0.3% Cbeyond, Inc.* Cincinnati Bell, Inc.* Telecom Corp. of New Zealand Ltd. (ADR) Wireless Telecommunication Services 0.4% Telephone & Data Systems, Inc. U.S.A. Mobility, Inc. Utilities 1.7% Electric Utilities 1.3% NV Energy, Inc. PNM Resources, Inc. Portland General Electric Co. UNS Energy Corp. Gas Utilities 0.1% Atmos Energy Corp. Southwest Gas Corp. Independent Power Producers & Energy Traders 0.2% NRG Energy, Inc.* Multi-Utilities 0.1% NorthWestern Corp. Total Common Stocks (Cost $55,904,219) Securities Lending Collateral 10.0% Daily Assets Fund Institutional, 0.24% (b) (c) (Cost $5,909,117) Cash Equivalents 1.2% Central Cash Management Fund, 0.14% (b) (Cost $714,522) % of Net Assets Value ($) Total Investment Portfolio (Cost $62,527,858) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $62,660,223.At June 30, 2012, net unrealized appreciation for all securities based on tax cost was $2,446,431.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,040,075 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,593,644. (a) All or a portion of these securities were on loan.The value of all securities loaned at June 30, 2012 amounted to $5,884,753, which is 9.9% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At June 30, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Russell 2000 Mini Index USD 9/21/2012 10 Currency Abbreviation USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks(d) $ $
